—Appeals by the defendant from two judgments of the Supreme Court, Queens County (Dufficy, J.), both rendered October 22, 1991, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under Indictment No. 14402/90, upon a jury verdict, and attempted criminal possession of a controlled substance in the third degree under Indictment No. 12315/91, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
In response to a pedigree question by the arresting officer: "What [do you do] for a living”, the defendant stated that he was in "sales”. The defendant contends that this inculpatory statement was improperly admitted since the People failed to give notice of their intention to use the statement pursuant to CPL 710.30 (1) (a). However, the People were not required to serve the defendant with notice of their intent to offer into evidence such testimony since the information was of a pedigree nature and the trial court did not err in admitting the statement (see, CPL 710.30 [1] [a]; see also, People v Rodriquez, 39 NY2d 976; People v Thomas, 195 AD2d 301; People v Stewart, 160 AD2d 966).
Further, the remarks by the prosecutor during her summation were fair comment on the evidence and constituted legitimate responses to the defense counsel’s summation (see, People v Galloway, 54 NY2d 396; see also, People v Ashwal, 39 NY2d 105).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Lawrence, Copertino and Florio, JJ., concur.